UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-00572 American Mutual Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: July 31, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments American Mutual Fund® Investment portfolio July 31, 2010 unaudited Common stocks — 85.52% Shares Value ENERGY — 9.08% Apache Corp. $ Baker Hughes Inc. Chevron Corp. ConocoPhillips Devon Energy Corp. EOG Resources, Inc. Halliburton Co. Hess Corp. Marathon Oil Corp. Royal Dutch Shell PLC, Class A (ADR) Schlumberger Ltd. Spectra Energy Corp MATERIALS — 3.57% Air Products and Chemicals, Inc. Dow Chemical Co. E.I. du Pont de Nemours and Co. MeadWestvaco Corp. Monsanto Co. Praxair, Inc. INDUSTRIALS — 15.30% 3M Co. Avery Dennison Corp. Boeing Co. CSX Corp. Eaton Corp. Emerson Electric Co. General Dynamics Corp. General Electric Co. Illinois Tool Works Inc. Lockheed Martin Corp. Norfolk Southern Corp. Pentair, Inc. Pitney Bowes Inc. Precision Castparts Corp. R.R. Donnelley & Sons Co. Rockwell Automation Southwest Airlines Co. Union Pacific Corp. United Parcel Service, Inc., Class B United Technologies Corp. Waste Management, Inc. CONSUMER DISCRETIONARY — 8.16% Carnival Corp., units Comcast Corp., Class A, special nonvoting shares Darden Restaurants, Inc. Harley-Davidson, Inc. Home Depot, Inc. Johnson Controls, Inc. Lowe’s Companies, Inc. McDonald’s Corp. News Corp., Class A Staples, Inc. Target Corp. Time Warner Cable Inc. Time Warner Inc. VF Corp. YUM! Brands, Inc. CONSUMER STAPLES — 6.25% Avon Products, Inc. Coca-Cola Co. Colgate-Palmolive Co. ConAgra Foods, Inc. General Mills, Inc. H.J. Heinz Co. Kellogg Co. Kimberly-Clark Corp. Kraft Foods Inc., Class A PepsiCo, Inc. Procter & Gamble Co. Sara Lee Corp. Wal-Mart Stores, Inc. HEALTH CARE — 8.64% Abbott Laboratories Amgen Inc.1 Bristol-Myers Squibb Co. Cardinal Health, Inc. Eli Lilly and Co. Johnson & Johnson Medtronic, Inc. Merck & Co., Inc. Novartis AG (ADR) Pfizer Inc FINANCIALS — 3.76% Allstate Corp. Arthur J. Gallagher & Co. Bank of America Corp. Bank of New York Mellon Corp. Cullen/Frost Bankers, Inc. JPMorgan Chase & Co. Lincoln National Corp. Marsh & McLennan Companies, Inc. Northern Trust Corp. State Street Corp. INFORMATION TECHNOLOGY — 14.13% Analog Devices, Inc. Automatic Data Processing, Inc. Cisco Systems, Inc.1 Google Inc., Class A1 Hewlett-Packard Co. Intel Corp. International Business Machines Corp. KLA-Tencor Corp. Linear Technology Corp. Maxim Integrated Products, Inc. Microchip Technology Inc. Microsoft Corp. Nokia Corp. (ADR) Oracle Corp. Paychex, Inc. QUALCOMM Inc. SAP AG (ADR) Texas Instruments Inc. Xilinx, Inc. TELECOMMUNICATION SERVICES — 6.86% AT&T Inc. BCE Inc. CenturyLink, Inc. Verizon Communications Inc. UTILITIES — 6.43% Ameren Corp. American Electric Power Co., Inc. Dominion Resources, Inc. DTE Energy Co. Duke Energy Corp. Exelon Corp. FirstEnergy Corp. PPL Corp. Progress Energy, Inc. Public Service Enterprise Group Inc. Questar Corp. Southern Co. Xcel Energy Inc. MISCELLANEOUS — 3.34% Other common stocks in initial period of acquisition Total common stocks (cost: $12,694,864,000) Value Preferred stocks — 2.22% Shares ) FINANCIALS — 2.22% JPMorgan Chase & Co., Series I, 7.90%2 $ PNC Financial Services Group, Inc., Series K, 8.25%2 PNC Preferred Funding Trust III 8.70%2,3 Wachovia Capital Trust III 5.80%2 Wells Fargo & Co., Series K, 7.98%2 Total preferred stocks (cost: $317,736,000) Convertible securities — 0.46% CONSUMER DISCRETIONARY — 0.02% Johnson Controls, Inc. 11.50% convertible preferred 2012, units FINANCIALS — 0.23% SLM Corp., Series C, 7.25% convertible preferred 2010 MISCELLANEOUS — 0.21% Other convertible securities in initial period of acquisition Total convertible securities (cost: $60,039,000) Principal amount Bonds & notes — 5.16% ) ENERGY — 0.13% Apache Corp. 6.00% 2013 $ Enbridge Energy Partners, LP 5.35% 2014 Kinder Morgan Energy Partners LP 6.75% 2011 Shell International Finance BV 4.00% 2014 INDUSTRIALS — 0.21% Burlington Northern Santa Fe Corp. 6.75% 2011 Honeywell International Inc. 3.875% 2014 Northrop Grumman Corp. 7.75% 2016 PACCAR Inc, Series A, 6.375% 2012 PACCAR Inc, Series A, 6.875% 2014 Union Pacific Corp. 5.125% 2014 CONSUMER DISCRETIONARY — 1.08% Black & Decker Corp. 8.95% 2014 Comcast Cable Communications, Inc. 6.75% 2011 Hasbro, Inc. 6.125% 2014 News America Inc. 6.90% 2019 Staples, Inc. 7.75% 2011 Staples, Inc. 9.75% 2014 Time Warner Cable Inc. 6.20% 2013 CONSUMER STAPLES — 0.24% Avon Products, Inc. 5.625% 2014 ConAgra Foods, Inc. 5.875% 2014 CVS Caremark Corp. 2.037% 20102 CVS Caremark Corp. 6.60% 2019 Kraft Foods Inc. 2.625% 2013 HEALTH CARE — 0.10% Aetna Inc. 5.75% 2011 Aetna Inc. 7.875% 2011 Cardinal Health, Inc. 5.65% 2012 Pfizer Inc. 4.45% 2012 WellPoint, Inc. 5.00% 2011 FINANCIALS — 1.34% Allstate Life Global Funding Trust, Series 2008-4, 5.375% 2013 American Express Bank 5.55% 2012 American Express Centurion Bank 5.55% 2012 Bank of America Corp. 4.25% 2010 Bank of America Corp. 4.375% 2010 Bank of America Corp. 4.50% 2010 Bank of America Corp. 6.50% 2016 Citigroup Inc. 4.75% 2015 Citigroup Inc. 6.125% 2017 ERP Operating LP 5.50% 2012 ERP Operating LP 6.584% 2015 ERP Operating LP 5.125% 2016 ERP Operating LP 5.375% 2016 ERP Operating LP 5.75% 2017 ERP Operating LP 7.125% 2017 Goldman Sachs Group, Inc. 7.50% 2019 JPMorgan Chase & Co. 4.75% 2013 Kimco Realty Corp., Series C, 4.82% 2014 MetLife Global Funding 5.125% 20143 Metropolitan Life Global Funding I, 5.125% 20133 Morgan Stanley 4.00% 2015 New York Life Global Funding 2.25% 20123 PNC Funding Corp. 0.675% 20142 ProLogis 6.875% 2020 ProLogis 7.375% 2019 Simon Property Group, LP 6.75% 2014 UDR, Inc., Series A, 5.25% 2015 Westfield Group 5.75% 20153 INFORMATION TECHNOLOGY — 0.09% KLA-Tencor Corp. 6.90% 2018 TELECOMMUNICATION SERVICES — 0.22% AT&T Inc. 4.85% 2014 Telecom Italia Capital SA 6.175% 2014 Verizon Communications Inc. 5.55% 2014 Verizon Communications Inc. 8.50% 2018 UTILITIES — 0.17% FPL Group Capital, Inc. 7.875% 2015 Jersey Central Power & Light Co. 5.625% 2016 MORTGAGE-BACKED OBLIGATIONS4 — 0.93% DEPFA ACS Bank 4.75% 2010 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.50% 2024 Fannie Mae 3.50% 2025 Fannie Mae 4.00% 2025 Fannie Mae 5.00% 2039 BONDS & NOTES OF U.S. GOVERNMENT & GOVERNMENT AGENCIES — 0.65% Fannie Mae 1.50% 2013 Fannie Mae 2.50% 2014 Freddie Mac 1.75% 2012 U.S. Treasury 4.25% 2013 U.S. Treasury 2.25% 2014 U.S. Treasury 3.25% 2016 U.S. Treasury 2.75% 2017 U.S. Treasury 3.50% 2020 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.625% 2012 Total bonds & notes (cost: $740,791,000) Short-term securities — 6.83% Coca-Cola Co. 0.26% due 10/7/20103 Fannie Mae 0.15%–0.50% due 8/2/2010–5/3/2011 Federal Farm Credit Banks 0.23% due 8/23/2010 Federal Home Loan Bank 0.15%–0.19% due 8/11–10/1/2010 Freddie Mac 0.15%–0.25% due 9/13–10/21/2010 General Electric Co. 0.18% due 8/2/2010 Johnson & Johnson 0.17% due 8/5/20103 Jupiter Securitization Co., LLC 0.45% due 9/10/20103 PepsiCo Inc. 0.17% due 8/10/20103 Private Export Funding Corp. 0.30% due 10/1/20103 Procter & Gamble Co. 0.20%–0.27% due 9/7–11/2/20103 Straight-A Funding LLC 0.27%–0.34% due 8/17–10/5/20103 U.S. Treasury Bills 0.11%–0.335% due 8/19–8/26/2010 United Technologies Corp. 0.18% due 8/31/20103 Total short-term securities (cost: $1,100,368,000) Total investment securities (cost: $14,913,798,000) Other assets less liabilities ) Net assets $ “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2Coupon rate may change periodically. 3Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $571,209,000, which represented 3.54% of the net assets of the fund. 4Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. Key to abbreviation ADR American Depositary Receipts Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of directors. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of July 31, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Energy $ $
